Citation Nr: 1108399	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran service connection for bilateral hearing loss.  The Veteran subsequently initiated and perfected an appeal of this determination.  

In August 2008, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of that hearing has been associated with the claims folder.  This appeal was previously presented to the Board in March 2009, and again in April 2010.  On each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran currently has bilateral hearing loss which was neither incurred in nor aggravated by active service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2006, April 2009, and April 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the June 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the September 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations or opinions on several occasions, most recently in May 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  In August 2008, the Veteran was afforded the opportunity to testify before the undersigned Acting Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for bilateral hearing loss.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  Hensley, supra; 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304.
 
The Veteran has alleged that he served as a truck driver during military service, resulting in acoustic trauma due to prolonged exposure to engines and other loud noises.  On medical examination for service entrance in November 1959, the Veteran was without hearing loss in either ear; he scored 15/15 bilaterally on a whispered voice/spoken voice hearing test.  During military service, he did not report or seek treatment for hearing loss.  On service separation medical examination in December 1961, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0(10)
-5(5)
N/A
-5(5)
LEFT
-10 (5)
-5(5)
-5(5)
N/A
5(10)

Speech audiometry testing was not conducted.  (NOTE: Prior to November 1967, military audiometric results were commonly reported in standards set forth by the American Standards Association (ASA).  Those figures are noted on the left, not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

Subsequent to service, the medical record does not reflect any complaints of or treatment for hearing loss until June 2006, when the Veteran filed his initial service connection claim for hearing loss.  At that time, he said his hearing loss began in 1961.

In July 2006 during a routine VA general medical examination, the Veteran  denied any history of hearing loss or tinnitus.  A VA audiological examination was afforded him in September 2006.  He reported such in-service acoustic trauma as rifle and truck noise.  He reported working as a truck driver after service.  On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
85
85
LEFT
15
20
40
55
65

His average pure tone threshold was 68dBs in the right ear, and 45dBs in the left.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The examiner also reviewed the Veteran's service medical records and found they demonstrated essentially normal hearing at service separation.  Thus, based on these records, the examiner opined that the Veteran's current bilateral hearing loss was not least as likely as not (less than 50/50 probability) caused by or a result of military noise exposure because hearing was normal at separation from service.

Based on the recent audiometric findings, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385).  The issue remains whether service connection is warranted for bilateral hearing loss.

In April 2009, the Veteran submitted post-service private medical records reflecting that he underwent periodic driver physicals, including tests of his hearing acuity, from 1965 to 2009.  His hearing was listed as 20/20, OK, or normal, in both ears on multiple driver physical examinations from 1965 onward.  Several audiograms were performed in conjunction with these examinations.  

Most recently, the Veteran's claims file was presented to a VA audiologist for a medical opinion that was rendered in May 2010.  This same VA audiologist had originally conducted the September 2006 VA medical examination.  After a review of the Veteran's claims file, including the post-service private medical records noted above, the examiner determined that there existed "no clear connection" between the Veteran's current hearing loss and any in-service noise exposure.  This conclusion was based on a determination that "current scientific evidence does not support a 'delayed' hearing loss in later years" following noise exposure years ago.  In the Veteran's case, the examiner noted that the Veteran's hearing acuity was within normal limits on service separation, and noted that post-service hearing tests showed a gradual onset of high frequency hearing loss from December 1980 through October 2002.  He indicated that while some forms of acoustic trauma can cause a temporary threshold shift in hearing acuity, this shift usually resolves in 16-48 hours.  When hearing acuity does not return to normal, a permanent hearing loss exists.  He said that since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  He opined that it was not likely that the current hearing loss was from military noise exposure.

At his August 2008 personal hearing before the undersigned Acting Veterans Law Judge, the Veteran stated he drove a truck during military service, as well as fired weapons, all without hearing protection.  He contended that this exposure to acoustic trauma resulted in hearing loss.

Evidence in support of the claims includes statements by the Veteran to the effect that he incurred hearing loss in service and the fact that he was exposed to acoustic trauma from trucks in service.

Evidence weighing against the claim includes the fact that service treatment records are negative for hearing loss, and that he was exposed to noise from trucks for many years after service.  Moreover, there is no medical evidence of bilateral hearing loss for several years after separation from service.  The first documented hearing loss was years after service.  The VA examiner did not causally link the current hearing loss to service or to events therein.  Moreover, hearing tests for several years after service documented essentially normal hearing.  Additionally, the VA examiner opined that the current bilateral hearing loss was not linked to service, and noted that audiological testing showed a gradual onset of high frequency hearing loss beginning in 1980.  

The Veteran has asserted that he incurred bilateral hearing loss during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.

The Board finds that the evidence of the passage of so many post-service years before documentation of hearing loss along with normal findings on the 1962 audiology examination and for years afterward contradicts his assertions that he has had hearing loss since separation in 1962, and, therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

As to a causal relationship between service and his current hearing loss, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss is not lay-observable and requires medical expertise.

The VA examiner opined that the current bilateral hearing loss is not linked to service.  The VA examiner is competent to render such an opinion.  Moreover, he reviewed the file, including prior relevant examinations and provided reasons for his conclusions.  The examination was adequate and the examiner's conclusion carries much probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for bilateral hearing loss.  

In summary, the record fails to show competent and probative evidence of bilateral hearing loss in service or for years thereafter, and the preponderance of the evidence is against a finding that the condition is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


